COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-326-CR

NO. 2-06-327-CR





DELANA JO YOUNGBLOOD	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 355TH DISTRICT COURT OF HOOD COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

A jury convicted Appellant Delana Jo Youngblood of two offenses of possession of a controlled substance, methamphetamine, in the amount of less than one gram; found the enhancement paragraphs true upon her pleas of true; and assessed her punishment at ten years’ confinement in each case.  The trial court sentenced her accordingly.

In each case, Appellant’s court-appointed appellate counsel has filed a motion to withdraw as counsel and a brief in support of that motion.  Counsel’s briefs and motions meet the requirements of 
Anders v. California
(footnote: 2) by presenting a professional evaluation of the records demonstrating why there are no reversible grounds on appeal and referencing any grounds that might arguably support the appeals.
(footnote: 3) 
 We afforded Appellant an opportunity to file a brief on her own behalf in each case; she did not.

In our duties as a reviewing court, we must conduct an independent evaluation of the records to determine whether counsel is correct in determining that the appeals are frivolous.
(footnote: 4)  
Only then may we grant counsel’s motions to withdraw.
(footnote: 5) 

We have carefully reviewed the records and counsel’s briefs.  We agree that the appeals are wholly frivolous and without merit.  We find nothing in the records that might arguably support the appeals.
(footnote: 6)  We therefore grant the motions to withdraw filed by Appellant’s counsel and affirm the trial court’s judgments.

PER CURIAM

PANEL F:  DAUPHINOT, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)

DELIVERED: February 21, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:386 U.S. 738, 87 S. Ct. 1396 (1967). 


3:See Mays v. State
, 904 S.W.2d 920, 922-23 (Tex. App.—Fort Worth 1995, no pet.). 


4:See Stafford v. State
, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); 
Mays
, 904 S.W.2d at 923.  


5:See Penson v. Ohio
, 488 U.S. 75, 83-84, 109 S. Ct. 346, 351-52 (1988).


6:See Bledsoe v. State
, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).